Citation Nr: 1016534	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1948 to April 
1948, and from September 1950 to May 1952.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
emphysema.

This matter was previously remanded by the Board in June 2009 
for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDING OF FACT

Emphysema has not been shown to be etiologically related to 
active service.


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of  the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Veteran was not provided notice of the criteria for 
establishing an effective date and disability rating.  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.

The Veteran's VA treatment records, private treatment 
records, and lay statements have been associated with the 
claims file.  With the exception of a May 1952 separation 
examination, the Veteran's service treatment records were not 
available and most likely destroyed by a fire at the National 
Personnel Records Center in 1973.  See May 1980 VA Form 60-
3101a; May 1980 rating decision; December 2005 Response to VA 
Request for Information.

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for 
Veterans Claims (Court) declined to apply an 'adverse 
presumption' where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

The Board notes that no medical examination has been 
conducted and no medical opinion has been obtained with 
respect to the Veteran's claim.  However, the Board finds 
that the evidence, which does not reflect a relationship to 
service, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication of a relationship between the claimed 
disability and service.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran filed his claim for service connection for 
emphysema in November 2005.  At the outset, the Board notes 
that the Veteran has not claimed that his emphysema, is due 
to combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.  See DD Form 
214, period of active duty from September 1950 to May 1952, 
item 27, award of Combat Infantry Badge.  In his Notice of 
Disagreement and VA Form 9 Substantive Appeal, the Veteran 
stated that he was furnished cigarettes in service, and that 
they may have caused his emphysema.  The Board notes that, 
for claims received by VA after June 9, 1998, a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  However, service connection is not prohibited 
under 38 C.F.R. § 3.300(a) if a disability is otherwise shown 
to have been incurred or aggravated during service.  
38 C.F.R. § 3.300(b).  "Otherwise shown" means that the 
disability can be service-connected on some basis other than 
the Veteran's use of tobacco products during service, or that 
the disability became manifest during service.  Id.

As noted above, service treatment records are not available 
for review, with the exception of a May 1952 separation 
examination which noted no relevant abnormalities.  The Board 
again notes further that the Veteran has not contended that 
he experienced respiratory problems in service or in close 
proximity thereto; he asserts that he was provided cigarettes 
in service which may have led to the development of emphysema 
in later years.

VA treatment records include an April 1978 chest x-ray, which 
noted no abnormalities.

Private treatment records dated October 1995 also include an 
entry for normal chest x-rays.  Subsequently in December 
1996, an associated private clinician indicated that a chest 
x-ray showed a lot of chronic obstructive pulmonary disease, 
and in October 1997, the same clinician again indicated that 
a chest x-ray revealed a fairly marked amount of emphysema 
and chronic obstructive pulmonary disease (COPD).  However, 
an entry completed two days later by the same clinician 
indicated that the Veteran's chest x-ray was read by a 
radiologist as showing no active disease.  The actual report 
of that x-ray indicates that there had been no change from 
December 1996.  Records from this same private clinician are 
of record dated from 1992; these records show no diagnosis or 
treatment for a lung disorder other than an episode of 
bronchitis in November 1992 and the entries noted above.

Additional private treatment records show the Veteran was 
diagnosed and treated for lung cancer during 2009.

Based on the evidence of record, the Board finds that service 
connection for emphysema is not warranted.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, 
although the Veteran was diagnosed with emphysema in October 
1997, additional records dated shortly thereafter and 
reportedly read by a radiologist indicate no active diseases.  
Moreover, there is no indication that the Veteran was 
subsequently treated for emphysema.  Rather, the evidence 
shows the Veteran was diagnosed with lung cancer several 
years later.

However, even resolving all doubt in the Veteran's favor that 
he currently has emphysema, there is no competent evidence in 
the record demonstrating that it was incurred in service, or 
is otherwise attributable to service.  Although the Veteran 
has asserted that his emphysema is due to smoking that 
started in service after cigarettes were provided to him by 
the military, as noted above, the Veteran's disability will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  See 38 C.F.R. 
§ 3.300(a).  Therefore, any claim for service connection on 
the basis of tobacco use that began in service would be 
precluded by law.  Further to the extent that the Veteran's 
statements could be interpreted as an assertion that his 
current emphysema is related to service in some other manner 
than due to smoking or tobacco use in service, the Board 
acknowledges that lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  However, not only has the 
Veteran not asserted that he actually experienced respiratory 
problems in service, he is not competent to attribute the 
claimed disorder in this case to any disease or injury in 
service.  There is no other competent evidence linking the 
Veteran's disability to service.  Rather, the evidence only 
reflects that the Veteran had no relevant disability at the 
time of his May 1952 separation examination, and that he was 
diagnosed with emphysema approximately 45 years later.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, service 
connection for emphysema is not warranted.




ORDER

Service connection for emphysema is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


